Orders, entered on February 11, 1964, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to appellants, the motion to dismiss for lack of prosecution *645granted, with $10 eosts. This action was commenced in May, 1957, and issue joined in September, 1957. Activity has been intermittent and occasional. In June, 1962, there was a substitution o£ plaintiffs’ attorney and there the matter rested until December, 1963, when there was service of a note of issue and statement of readiness. Ho reasonable excuse is shown for the delay and for the failure to prosecute. (CPLR 3216; Sortino v. Fisher, 20 A D 2d 25.) Concur—Botein, P. J., Breitel, Valente, Stevens and Eager, JJ.